Exhibit 21.1 SUBSIDIARIES OF CALAMOS ASSET MANAGEMENT, INC. The following table lists the direct and indirect subsidiaries of Calamos Asset Management, Inc. NAME JURISDICTION OF INCORPORATION OR ORGANIZATION Calamos Investments LLC Delaware Calamos Advisors LLC Delaware Calamos Financial Services LLC Delaware Calamos International Holdings LLC Delaware Calamos International Holdings II LLC Delaware Calamos International LLP United Kingdom Calamos International (HK) Limited Hong Kong Calamos Wealth Management LLC Delaware
